UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BAHSID MCLEAN,                                                        3/31/2020
               Plaintiff,                               19-CV-10967 (PAE) (BCM)
       -against-
                                                        ORDER REGARDING GENERAL
C.O. CLIFTON, et al.,                                   PRETRIAL MANAGEMENT
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,

including those related to scheduling and discovery (but excluding motions to dismiss or for

judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification

under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's

Individual    Practices     in     Civil    Cases,   available   on     the   Court's      website   at

https://nysd.uscourts.gov/hon-barbara-moses. Parties and counsel are cautioned:

       1.      All discovery must be initiated in time to be concluded by the close of discovery

set by the Court.

       2.      Discovery         applications,   including   letter-motions   requesting     discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'

letters, unless a party shows good cause why more formal briefing should be required. Absent

extraordinary circumstances, discovery applications made later than 30 days prior to the close of

discovery may be denied as untimely.

       3.      For motions other than discovery motions, pre-motion conferences are not
required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.      In accordance with § 1(d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments. Courtesy copies of letters and letter-

motions filed via ECF are required only if the filing contains attachments, which must be

attached with protruding tabs.

       6.      If you are aware of any party or attorney who should receive notice in this action,

other than those currently listed on the docket sheet, please notify Courtroom Deputy Kevin

Snell at (212) 805-0228 immediately.

       7.      Plaintiff is hereby notified that all letters and other communications with the

Court from pro se parties must be mailed to the Pro Se Intake Unit in Room 105 in the Thurgood

Marshall Courthouse, 40 Foley Square, New York, NY 10007 (telephone 212-805-0175). The

Pro Se Intake Unit may be of assistance to pro se litigants in connection with court procedures.




                                                2
     PLEASE BE AWARE THAT, FOR THE DURATION OF THE COVID-19
     NATIONAL EMERGENCY, UNLESS OTHERWISE ORDERED BY THE
     COURT:

     Conferences and Hearings. All court conferences and hearings will be conducted
     by teleconference. Please treat the teleconference as you would treat a public
     court appearance. If the Court is running late and a conference or hearing in
     another matter is ongoing, please be silent (mute your line) until your case is
     called.

     Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all
     depositions in this action may be taken via telephone, videoconference, or other
     remote means, and may be recorded by any reliable audio or audiovisual means.
     This Order does not dispense with the requirements set forth in Fed. R. Civ. P.
     30(b)(5), including the requirement that, unless the parties stipulate otherwise,
     the deposition be "conducted before an officer appointed or designated under
     Rule 28," and that the deponent be placed under oath by that officer. For
     avoidance of doubt, a deposition will be deemed to have been conducted
     "before" an officer so long as that officer attends the deposition via the same
     remote means (e.g., telephone conference call or video conference) used to
     connect all other remote participants, and so long as all participants (including
     the officer) can clearly hear and be heard by all other participants.


Dated: New York, New York
       March 31, 2020                       SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                            3
